DENMAN, Chief Judge
(dissenting).
The court’s opinion dismissing Garcia’s petition ignores entirely the affidavit of the Immigration officer now in charge of entry into the United States of persons from Tiajuana on the Mexico border line of California through San Ysidro in California. The controversy concerns visits by Garcia, residing in California, to his relatives in this border town of Tiajuana.
Since the Attorney General moves to ■dismiss and offers Del Guercio’s affidavit which states facts supporting the petition, the allegations of the petition must be taken as true and the right to dismiss based upon them and the support of the affidavit.
This affidavit discloses an existing controversy in 1951. We are all agreed that if it existed then it exists now. The affidavit at great length describes the proceedings under which Garcia was first excluded, in which the Board of Special Inquiry found that Garcia is not a citizen of the United States, which decision was affirmed by the Commissioner and his decision in turn affirmed on March 31, 1947 by the Board of Immigration Appeals.
It is obvious that there is no reason for the long recital in Del Guercio’s affidavit of the 1947 procedure and decision of the Immigration authorities that Garcia is not an American citizen, unless that decision still controls them. It is the reason given for refusing to admit Garcia on September 20, 1951. Telling him to come again the next day is an utterly unwarranted delay to an American citizen and he was entitled to walk into his own country without waiting for the convenience of the Service as he did on September 21, 1951. It is apparent that if the Immigration authorities now do not contend that Garcia is not an American citizen, they would have admitted it and moved for dismissal on that ground instead of filing Del Guercio’s affidavit.
The allegations of Garcia’s petition which must be taken as true show that in March 1951 Garcia had applied for admission into his country and it was refused by the Immigration authorities as it had been in 1947, and states as the ground of the 1951 refusal that the officers of the Immigration and Naturalization Service “contend [present tense] that the petitioner is not a citizen of the United States.”
Certainly here in September 1951 there is an existing controversy between Garcia and the Immigration Service. It is none the less so because Garcia states he is informed and believes that the reason for Service’s contention that he is not a citizen is its contention that he departed from the United States to evade military service. The court errs when it holds that because Garcia states on information and belief the reason for the petition’s straight allegation that the Service is contending he is not a citizen, he has not stated a cause of action. How otherwise could he allege the reason for the unqualified allegation that officers of the-Service “contend” he is not an American citizen ?
In this situation it is an outrage on Garcia, when desiring to visit his relatives just across the line in Tiajuana, to say to him, “Of course you may go. If on your return Service refuses you admission to your country as it has twice before, all you have to do is get your body in the custody of some federal official and, from your imprisonment, apply for a writ of habeas corpus and after months of incarceration the Supreme Court may decide the question now before us and order you released.”